      Case 2:19-cv-00227-RMP       ECF No. 72   filed 01/06/21   PageID.837 Page 1 of 2




                                                HON. ROSANNA MALOUF PETERSON
 1
 2   Andrew S. Biviano, WSBA #38086
     Breean L. Beggs, WSBA #20795
 3   Mary Elizabeth Dillon, WSBA #50727
 4   PAUKERT & TROPPMANN, PLLC
     522 W. Riverside Ave, Suite 560
 5   Spokane, WA 99201
 6   509-232-6670

 7
                            UNITED STATES DISTRICT COURT
 8                         EASTERN DISTRICT OF WASHINGTON
 9   JAINA BLEDSOE, a single woman,                   NO. 2:19-cv-00227 RMP
10
                          Plaintiff,                  STIPULATION OF DISMISSAL
11
12                        v.

13   FERRY COUNTY, WASHINGTON, et
     al.,
14
15          Defendants.
16         The parties to this action, acting through counsel and pursuant to Federal Rule of

17   Civil Procedure 41(a)(1)(A)(ii), hereby stipulate, in consideration of a negotiated
18
     settlement executed by them, to the Dismissal of this action with prejudice.
19
           Respectfully submitted this 6th day of January, 2021.
20
21   /s/ Andrew S. Biviano                        /s/ Jerry Moberg
     Andrew S. Biviano , WSBA 38086               Jerry Moberg, WSBA 5282
22   Mary Elizabeth Dillon, WSBA 50727            James E. Baker, WSBA 9459
23   Breean L. Beggs, WSBA 20795                  Mary M. Rathbone, WSBA 55035
     Attorneys for Plaintiff                      Attorneys for Defendants
24
25
                                                                 PAUKERT & TROPPMANN, PLLC
                                                                        Attorneys At Law
     STIPULATED MOTION TO DISMISS • Page 1                          522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
      Case 2:19-cv-00227-RMP       ECF No. 72    filed 01/06/21   PageID.838 Page 2 of 2




 1                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on the 6th day of January, 2021, I electronically filed and
 3
 4   served a copy of this document using the CM/ECF filing system which will send
 5   notification of such filing to the following:
 6
                  Jerry J. Moberg                                 jmoberg@jmlawps.com
 7                Jerry Moberg & Associates, P.S.
 8                P.O. Box 130 – 124 3rd Avenue S.W.
                  Ephrata, WA 98823
 9
10
                  James E. Baker                                  jbaker@jmlawps.com
11                Jerry Moberg & Associates, P.S.
                  P.O. Box 130 – 124 3rd Avenue S.W.
12                Ephrata, WA 98823
13
14                Mary M. Rathbone                                mrathbone@jmlawps.com
15                Jerry Moberg & Associates, P.S.
                  P.O. Box 130 – 124 3rd Avenue S.W.
16                Ephrata, WA 98823
17
18         I declare under penalty of perjury under the laws of the United States of America

19   that the foregoing is true and correct.
20
                                                          /s/ Andrew S. Biviano
21                                                        Andrew S. Biviano
22
23
24
25
                                                                  PAUKERT & TROPPMANN, PLLC
                                                                         Attorneys At Law
      STIPULATED MOTION TO DISMISS • Page 2                          522 W. Riverside, Suite 560
                                                                        Spokane, WA 99201
                                                                     Telephone (509) 232-7760
